MICHOL O’CONNOR, Justice,
dissenting from denial of en banc consideration.
I dissent from the denial of the motion for rehearing and consideration en banc. This is an important issue of first impression — whether a trial court has original jurisdiction under the Bail Bond Act to grant a two year license renewal from the date of the district court’s judgment when the de novo appeal does not involve a license denied for that time period.
In issues one and two, the Board contends the trial court erred in granting renewal of Allegheny’s license for a 24-month period beginning on the date of the district court’s judgment, which was August 20,1997. The Board contends that, if renewal was proper, the trial court could only renew the license for the same period for which the Board had considered, that is for a 24-month period beginning on the date of the Board’s decision, -which was November 20, 1995. Thus, under the Board’s analysis, the district court could only grant a 24-month renewal to November 20, 1997, as contrasted with the period it granted, to August 20,1999.
The Board argues the district court had no authority to issue a renewal for a period other than the period considered by the Board. I agree with the Board. Thus, at the time the trial court rendered judgment, the only relief it could grant was to renew the licence for three months, the period remaining in Allegheny’s application for renewal to the Board. That is the only power the district court had. The Board argues the Texas Constitution prohibited the district court from exercising original jurisdiction over matters conferred by law to the Board, an administrative body. Texas Constitution, article 5, section 8 states in part:
District Court jurisdiction consists of exclusive, appellate, and original jurisdiction of all actions, proceedings, and remedies, except in cases where ... original jurisdiction may be conferred by ... other law on some ... administrative body.
See Tex. Const, art. 5, sec. 8 (emphasis added).
Sections 5 and 8 of the Bail Bond Act grant the Board original jurisdiction to grant and renew licenses. They provide:
Sec. 5(f) In addition to the powers and duties given to the County Bail Bond Board by this Act, the board has the following powers and duties:
[[Image here]]
(2) To conduct hearings and investigations and make determinations respecting the issuance, refusal, suspension, or revocation of licenses to bondsmen within the provisions of this Act and to issue licenses to those applicants who qualify under the terms of this Act, to refuse licenses to those applicants who do not qualify, and to suspend or revoke the licenses of licensees who commit violations under this Act or the rules prescribed by the board under this Act;
[[Image here]]
Sec. 8. (a) A license issued under this Act expires 24 months after the date of its issuance and may not be renewed unless an application for renewal is filed with the board at least 30 days before expiration. The application for renewal shall have the same form and content as an application for an original license under this Act. The application for renewal shall be accompanied by a renewal fee of $500. If the applicant’s current license has not been suspended or revoked, if the renewal application complies with the requirements of this Act, and if the board knows no legal reason why the application should not be renewed, the license may then be re*39newed for a period of 24 months from the date of expiration and may be renewed subsequently each 24 months in like manner.
Tex.Rev.Civ. Stat. art. 2372p-3, §§ 6, 8.
A license obtained under the Bail Bond Act is limited to two years. The Act specifically requires the applicant to file a renewal application that must be reviewed and approved by the Board. As made clear in section 8 of the Bail Bond Act, each license renewal is subject to the same requirements as the original license. See Tex.Rev.Civ. Stat. art. 2372p-3, § 8. Thus, I believe it was unconstitutional for the district court to extend the renewal beyond the time considered by the Board.
The panel opinion does not address the issue of the constitutional prohibition raised in the Board’s brief, even though the Texas Rule of Appellate Procedure 47.1 requires the court to address all issues necessary to final disposition of the appeal. Rehearing and en banc consideration should be granted so that this important issue of first impression can be addressed in light of the constitutional issue briefed.
The Legislature obviously required licenses to be reviewed every two years because of the serious and important public interest involved. Nevertheless, without an application for the two year period at issue, the trial court granted Allegheny a two year renewal without an application that provides the secured sworn pledges of security for the renewal application period. This result could not have been the Legislature’s intent under the Bail Bond Act by providing the right to de novo review.
For these reasons, this Court should grant rehearing en banc.